25 Ill. App. 3d 763 (1975)
324 N.E.2d 12
THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-Appellee,
v.
CHARLES SANFORD, Petitioner-Appellant.
No. 59681.
Illinois Appellate Court  First District (5th Division).
January 24, 1975.
Paul Bradley and Steven Clark, both of State Appellate Defender's Office, of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Donald M. Devlin, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Reversed and remanded.